Citation Nr: 0319485	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  00-02 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of eligibility for nonservice-
connected pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from July 2, 1964 to 
September 4, 1964.  He had a period of Active Duty for 
Training (ACDUTRA) from April 18, 1965 to September 26, 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating action of the 
Department of Veterans Affairs (VA), Wichita, Kansas, 
Regional Office (RO) that denied the veteran's claim of 
eligibility for nonservice-connected pension benefits, 
finding that the veteran did not have the requisite active 
duty service for such benefits.  The record reflects, 
however, that a claim of eligibility for nonservice-connected 
disability pension benefits had previously been denied by the 
RO in October 1985.  The veteran was provided notice of this 
decision and did not appeal.  It, therefore, became final.  
Consequently, the issue currently under review is as set out 
above.  


REMAND

The RO issued a statement of the case in December 1999 and 
has not thereafter readjudicated the issue on appeal.  In 
August 2001, the veteran's service personnel records were 
associated with the claims folder.  Since these documents, at 
least in theory, may be pertinent to the veteran's claim, and 
since they have not been considered by the RO, and the 
veteran has not submitted a statement waiving such 
consideration, they must be referred to the RO for initial 
review.  38 C.F.R. § 20.1304 (2002); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The veteran was 
advised in an April 2001 letter that his claim would be 
reconsidered once service personnel records were received.

Secondly, there was a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO has 
never advised the veteran of the provisions of the VCAA and 
implementing regulations as they pertain to the claim on 
appeal.

Further, in May 2003, a decision was issued in the Federal 
Circuit Court that interpreted the effect of the VCAA on 
claims for veteran's benefits, including the appellant's 
claim.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Among 
other things, this decision asserted that appellants must be 
afforded one year to respond to any request for development 
information under the VCAA.  Consequently, the RO must 
provide the appellant with complete notice of the provisions 
of the VCAA consistent with the holding in Quartuccio v. 
Principi, and the holding in the aforementioned Federal 
Circuit Court decision and determine whether any additional 
notification or development action is required under the 
VCAA.  

Thereafter, the veteran's claim must be readjudicated on the 
basis of whether the requisite new and material evidence has 
been submitted to reopen a previously denied claim of 
eligibility for nonservice-connected disability pension 
benefits.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must perform a review of the 
claims files and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  In 
particular, the veteran should be provided 
a letter notifying him of the provisions 
of the VCAA and their effect on his 
particular claim.  The letter should 
specifically state that the type of 
evidence needed to substantiate his claim.  
This letter should also contain a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  An appropriate 
period of time should be allowed for 
response to this letter.  See Disabled 
American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

2.  Thereafter, the RO should consider 
all of the evidence of record, including 
any records received subsequent to RO's 
issuance of the statement of the case in 
December 1999, and readjudicate the 
veteran's claim on the basis of whether 
the requisite new and material evidence 
has been submitted to reopen a previously 
denied claim of eligibility for 
nonservice-connected pension benefits.  
If a complete grant of the claim remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The applicable laws pertaining 
to the requirements for the reopening of 
a previously denied claim that had become 
final must be specifically set forth.  An 
appropriate period of time should be 
allowed for response.  See Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

